 

Exhibit 10.1

 

LOAN AGREEMENT

Dated as of March 6, 2006

between

HOME SOLUTIONS OF AMERICA, INC.

and

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

 

--------------------------------------------------------------------------------




Table of Contents

 

  Page

ARTICLE I            DEFINITIONS

1      

Section 1.1  Definitions

1  

Section 1.2  Accounting Matters

9  

Section 1.3  Other Definitional Provisions

9      

ARTICLE II           ADVANCES AND LETTERS OF CREDIT

9      

Section 2.1  Advances

9  

Section 2.2  General Provisions Regarding Interest; Etc.

11  

Section 2.3  Unused Facility Fee

11  

Section 2.4  Use of Proceeds

11  

Section 2.5  Letters of Credit

11  

Section 2.6  Letter of Credit Fees

12  

Section 2.7  Commitment Fee

12      

ARTICLE III         PAYMENTS

12      

Section 3.1  Method of Payment

12  

Section 3.2  Prepayments

12      

ARTICLE IV         SECURITY

13      

Section 4.1  Collateral

13  

Section 4.2  Setoff

13  

Section 4.3  Notice to Account Debtors

13      

ARTICLE V          CONDITIONS PRECEDENT

13      

Section 5.1  Initial Extension of Credit

13  

Section 5.2  All Extensions of Credit

15      

ARTICLE VI         REPRESENTATIONS AND WARRANTIES

15      

Section 6.1    Corporate Existence

15  

Section 6.2    Financial Statements; Etc.

16  

Section 6.3    Action; No Breach

16  

Section 6.4    Operation of Business

16  

Section 6.5    Litigation and Judgments

17  

Section 6.6    Rights in Properties; Liens

17  

Section 6.7    Enforceability

17  

Section 6.8    Approvals

17  

Section 6.9    Debt

17  

Section 6.10  Taxes

17  

Section 6.11  Use of Proceeds; Margin Securities

17  

Section 6.12  ERISA

17

--

--------------------------------------------------------------------------------




Table of Contents

 

    Page  

Section 6.13  Disclosure

18  

Section 6.14  Subsidiaries, Ventures, Etc.

18  

Section 6.15  Agreements

18  

Section 6.16  Compliance with Laws

18  

Section 6.17  Inventory

18  

Section 6.18  Investment Company Act

18  

Section 6.19  Public Utility Holding Company Act

19  

Section 6.20  Environmental Matters

19  

Section 6.21  Intellectual Property

20  

Section 6.22  Depository Relationship

20      

ARTICLE VII        AFFIRMATIVE COVENANTS

20      

Section 7.1  Reporting Requirements

20  

Section 7.2  Maintenance of Existence; Conduct of Business

22  

Section 7.3  Maintenance of Properties

22  

Section 7.4  Taxes and Claims

22  

Section 7.5  Insurance

22  

Section 7.6  Inspection Rights

23  

Section 7.7  Keeping Books and Records

23  

Section 7.8  Compliance with Laws

23  

Section 7.9  Compliance with Agreements

23  

Section 7.10  Further Assurances

23  

Section 7.11  ERISA

23  

Section 7.12  Additional Guarantors

23      

ARTICLE VIII       NEGATIVE COVENANTS

24      

Section 8.1  Debt

24  

Section 8.2  Limitation on Liens

24  

Section 8.3  Mergers, Etc.

24  

Section 8.4  Restricted Payments

25  

Section 8.5  Loans and Investments

25  

Section 8.6  Limitation on Issuance of Equity

25  

Section 8.7  Transactions With Affiliates

25  

Section 8.8  Disposition of Assets

25  

Section 8.9  Sale and Leaseback

26  

Section 8.10  Prepayment of Debt

26  

Section 8.11  Nature of Business

26  

Section 8.12  Environmental Protection

26  

Section 8.13  Accounting

26  

Section 8.14  No Negative Pledge

26  

Section 8.15  Subsidiaries

26

 

 

--

--------------------------------------------------------------------------------




Table of Contents

 

    Page ARTICLE IX         FINANCIAL COVENANTS 26      

Section 9.1  Current Ratio

26  

Section 9.2  Debt Service Coverage Ratio

27      

ARTICLE X          DEFAULT

27      

Section 10.1  Events of Default

27  

Section 10.2  Remedies Upon Default

29  

Section 10.3  Performance by the Lender

29      

ARTICLE XI         MISCELLANEOUS

29      

Section 11.1  Expenses

29  

Section 11.2  INDEMNIFICATION

30  

Section 11.3  Limitation of Liability

31  

Section 11.4  No Duty

31  

Section 11.5  Lender Not Fiduciary

31  

Section 11.6  Equitable Relief

31  

Section 11.7  No Waiver; Cumulative Remedies

31  

Section 11.8  Successors and Assigns

31  

Section 11.9  Survival

32  

Section 11.10  ENTIRE AGREEMENT; AMENDMENT

32  

Section 11.11  Notices

32  

Section 11.12  Governing Law; Venue; Service of Process

32  

Section 11.13  Counterparts

33  

Section 11.14  Severability

33  

Section 11.15  Headings

33  

Section 11.16  Conflicts

33  

Section 11.17  Participations; Etc.

33  

Section 11.18  Construction

33  

Section 11.19  Independence of Covenants

33  

Section 11.20  WAIVER OF JURY TRIAL

33  

Section 11.21  Additional Interest Provision

33  

Section 11.22  Ceiling Election

34  

Section 11.23  USA Patriot Act Notice, Etc.

35

--

--------------------------------------------------------------------------------




LOAN AGREEMENT

THIS LOAN AGREEMENT (the "Agreement"), dated as of March 6, 2006, is between
HOME SOLUTIONS OF AMERICA, INC., a Delaware corporation (the "Borrower"), and
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association (the
"Lender").

RECITALS

The Borrower has requested that the Lender extend credit to the Borrower in as
described in this Agreement.  The Lender is willing to make such credit
available to the Borrower upon and subject to the provisions, terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1              Definitions.  As used in this Agreement, all exhibits,
appendices and schedules hereto and in any note, certificate, report or other
Loan Documents made or delivered pursuant to this Agreement, the following terms
will have the meanings given such terms in this Section 1 or in the provision,
section or recital referred to below:

"Advance" means an advance by the Lender to the Borrower pursuant to Article II
or any advance made by the Lender to cover any drawing under any Letters of
Credit.

"Advance Request Form" means a certificate, in a form approved by the Lender,
properly completed and signed by the Borrower requesting a Revolving Credit
Advance.

"Affiliate" means, as to any Person, any other Person (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by such Person.  The
term "control" means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise; provided,
however, in no event shall the Lender be deemed an Affiliate of the Borrower or
any of its Subsidiaries or Affiliates.

"Aged AR Reserves" means any reserve specifically established against Aged
Receivables to the extent deducted in determining Net Income for the period in
question.

"Aged Receivables" means the aggregate face amount of accounts receivable of the
Borrower and its Subsidiaries unpaid 180 days or more after invoice date.

"Agreement" has the meaning set forth in the introductory paragraph hereto, as
the same may, from time to time, be amended, modified, restated, renewed,
replaced, extended, waived, supplemented, or otherwise changed from time to
time, and includes all schedules, exhibits and appendices attached or otherwise
identified therewith.

 

LOAN AGREEMENT - Page 1

--------------------------------------------------------------------------------




"Annualized" means, as of any date of determination, EBIDA or Net Income, as
applicable, for the quarter then ended and the immediately preceding three
quarters.

"Base Rate" has the meaning assigned to it in the Note.

"Borrowing Base" means, at any time, an amount equal to two times the Free Cash
Flow of the immediately preceding two calendar quarters minus Aged Receivables
plus Aged AR Reserves.

"Borrowing Base Report" means, as of any date of preparation, a certificate
setting forth the Borrowing Base (in substantially the form of Exhibit A
attached hereto) prepared by and certified by the chief financial officer of the
Borrower.

"Borrower" means the Person identified as such in the Introductory Paragraph
hereto, and its successors and assigns to the extent permitted by Section 11.8.

"Business Day" has the meaning assigned to it in the Note.

"Capitalized Lease Obligation" means the amount of Debt under a lease of
Property by a Person that would be shown as a liability on a balance sheet of
such Person prepared for financial reporting purposes in accordance with GAAP.

"Change of Control" means the occurrence of either of the following events:

(a)        Any Person or "group" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) is or becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a Person will be deemed to have "beneficial ownership" of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 33-1/3% of the voting power of all classes of stock of
the Borrower; or

(b)        During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Borrower
(together with any new directors whose election to such board of directors, or
whose nomination for election by stockholders of the Borrower, was approved by a
vote of two thirds of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and rulings issued thereunder.

"Collateral" has the meaning for such term set forth in Section 4.1.

"Commitment" means the obligation of the Lender to make Revolving Credit
Advances pursuant to Section 2.1 in an aggregate principal amount at any time
outstanding up to but not exceeding Ten Million and No/100 Dollars
($10,000,000.00), subject, however, to termination pursuant to Section 10.2.

 

LOAN AGREEMENT - Page 2

--------------------------------------------------------------------------------




 

"Commitment Fee" means $100,000.00.

"Compliance Certificate" means a certificate, substantially in the form of
Exhibit B attached hereto, prepared by and executed by the chief financial
officer of the Borrower.

"Constituent Documents" means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations
and/or other organizational and governance documents and agreements; and (g) in
the case of any other entity, its organizational and governance documents and
agreements.

"Cornerstone" means Cornerstone Building and Remodeling, Inc., a Florida
corporation.

"Current Maturities of Long-Term Indebtedness" means, in respect of a Person and
as of any applicable date of determination thereof, that portion of Long-Term
Indebtedness that should be classified as current in accordance with GAAP.

"Current Ratio" means the ratio of current assets to current liabilities (the
classification of current assets and current liabilities being in accordance
with GAAP at all times and any outstandings under the Commitment being
classified as current liabilities).

"Debt" means in respect of a Person at any time (without duplication):  (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, notes, debentures, or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
Property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than 90 days or
are not otherwise being contested in good faith and for which appropriate
reserves under GAAP are being maintained, (d) all Capital Lease Obligations of
such Person, (e) all Debt or other obligations of others Guaranteed by such
Person, (f) all obligations secured by a Lien existing on Property owned by such
Person, whether or not the obligations secured thereby have been assumed by such
Person or are non-recourse to the credit of such Person, (g) any other
obligation for borrowed money or other financial accommodations which in
accordance with GAAP would be shown as a liability on the balance sheet of such
Person, (h) any repurchase obligation or liability of a Person with respect to
accounts, chattel paper or notes receivable sold by such Person, (i) any
liability under a sale and leaseback transaction that is not a Capital Lease
Obligation, (j) any obligation under any so‑called "synthetic leases", (k) any
obligation arising with respect to any other transaction that is the functional
equivalent of borrowing but which does not constitute a liability on the balance
sheet of a Person, (l) all reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers' acceptances,
surety or other bonds and similar instruments, and (m) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.

LOAN AGREEMENT - Page 3

--------------------------------------------------------------------------------




"Debt Service Coverage Ratio" means, in respect of a Person and for any period
of determination, the ratio, computed on a rolling four quarter basis, of (a)
Net Income plus interest expense minus dividends and distributions to
(b) Current Maturities of Long-Term Indebtedness plus interest expense.

"Default" means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

"Default Interest Rate" has the meaning assigned to it in the Notes.

"Disclosure Schedule" means the schedule of the same name attached hereto. 
Unless otherwise expressly stated in this Agreement, any reference in any
Section of this Agreement to the Disclosure Schedule shall mean only reference
to the particular part of the Disclosure Schedule that refers to such Section.

"Dollars" and "$" mean lawful money of the United States of America.

"EBIDA" means, for each period of determination, an amount equal to Net Income
plus the sum of interest, depreciation and amortization.

"Environmental Laws" means any and all federal, state, and local laws,
regulations, judicial decisions, orders, decrees, plans, rules, permits,
licenses, and other governmental restrictions and requirements pertaining to
health, safety, or the environment, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., and the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., as the same may be amended or supplemented from time to time.

"Environmental Liabilities" means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
Release or threatened Release of a Hazardous Material into the environment,
resulting from the past, present, or future operations of such Person or its
Affiliates.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder.

"ERISA Affiliate" means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as the Borrower or is under common control (within the
meaning of Section 414(c) of the Code) with the Borrower.

"Event of Default" has the meaning specified in Section 10.1.

"FERS" means Florida Environmental Remediation Services, Inc.

LOAN AGREEMENT - Page 4

--------------------------------------------------------------------------------




"Free Cash Flow" means, for any period of determination, (a) EBIDA, less
(b) distributions or dividends, less (c) Aged Receivables,  in each case for the
applicable period.

"GAAP" means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. 
Accounting principles are applied on a "consistent basis" when the accounting
principles applied in a current period are comparable in all material respects
to those accounting principles applied in a preceding period.

"Governmental Authority" means any nation or government, any state or political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government.

"Guarantee" by any Person means any obligation or liability, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person as well as any obligation or liability, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or liability (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
operate Property, to take-or-pay, or to maintain net worth or working capital or
other financial statement conditions or otherwise) or (b) entered into for the
purpose of indemnifying or assuring in any other manner the obligee of such Debt
or other obligation or liability of the payment thereof or to protect the
obligee against loss in respect thereof (in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term "Guarantee" used as a verb has a
corresponding meaning.

"Guarantor" means any Person who from time to time guarantees all or any part of
the Obligations.  The term Guarantor includes each Subsidiary other than
Southern Stone Cabinets, Inc., a Florida corporation.

"Guaranty" means a written guaranty of each Guarantor in favor of the Lender, in
substantially the form of Exhibit D hereto, as the same may be amended,
modified, restated, renewed, replaced, extended, waived, supplemented or
otherwise changed from time to time in accordance with its terms.

"Hazardous Material" means any substance, product, waste, pollutant, material,
chemical, contaminant, constituent, or other material which is or becomes
listed, regulated, or addressed under any  Environmental Law, including, without
limitation, asbestos, petroleum, and polychlorinated biphenyls.

"Intellectual Property means all copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses and other types of intellectual
property, in whatever form, now owned or hereafter acquired.

"Lender" means the Person identified as such in the introductory paragraph
hereto, and includes its successors and assigns.

LOAN AGREEMENT - Page 5

--------------------------------------------------------------------------------




"Letter of Credit" means any letter of credit issued by the Lender for the
account of or at the direction of the Borrower pursuant to Article II of this
Agreement.

"Letter of Credit Liabilities" means, at any time, the sum of (a) the aggregate
face amount of all outstanding Letters of Credit, plus (b) any amounts drawn
under any Letters of Credit for which the Lender has not been fully reimbursed
by the Borrower (unless the Lender, in its sole discretion, has cleared the
drawn amount by means of an Advance under the Revolving Credit Note, in which
case the drawn amount would not constitute a Letter of Credit Liability).

"Liabilities" means, in respect of a Person and as of any applicable date of
determination thereof, at any particular time, all amounts which, in conformity
with GAAP, would be included as liabilities on a balance sheet of such Person.

"Lien" means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including, without limitation, any conditional sale
or title retention agreement), whether arising by contract, operation of law, or
otherwise.

"Loan" means any Revolving Loan made in accordance with this Agreement.

"Loan Documents" means this Agreement, the Security Documents, each Guaranty,
the Notes and all other promissory notes, security agreements, deeds of trust,
assignments, letters of credit, guaranties, and other instruments, documents, or
agreements executed and delivered pursuant to or in connection with this
Agreement, as such instruments, documents, and agreements may be amended,
modified, restated, renewed, replaced, extended, waived, supplemented, replaced,
consolidated, substituted, or otherwise changed from time to time in accordance
with their respective terms.

"Long-Term Indebtedness" means, in respect of a Person and as of any applicable
date of determination thereof, all Debt (other than the aggregate outstanding
principal balance of the Revolving Credit Note) which should be classified as
"funded indebtedness" or "long‑term indebtedness" on a balance sheet of such
Person as of such date in accordance with GAAP and includes, without limitation
Capital Lease Obligations which should be so classified.

"Mars Debt" means the Debt owed by the Borrower to Dale Mars pursuant to the
acquisition transaction related to Southern Exposure Unlimited of Florida, Inc.

"Maximum Lawful Rate" means, at all times, the maximum rate of interest which
may be charged, contracted for, taken, received or reserved by the Lender in
accordance with applicable Texas law (or applicable United States federal law to
the extent that such law permits the Lender to charge, contract for, receive or
reserve a greater amount of interest than under Texas law).  The Maximum Lawful
Rate shall be calculated in a manner that takes into account any and all fees,
payments, and other charges in respect of the Loan Documents that constitute
interest under applicable law.  Each change in any interest rate provided for
herein based upon the Maximum Lawful Rate resulting from a change in the Maximum
Lawful Rate shall take effect without notice to the Borrower at the time of such
change in the Maximum Lawful Rate.

"Multiemployer Plan" means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

LOAN AGREEMENT - Page 6

--------------------------------------------------------------------------------




"Net Income" means, for any period and any entity, such entity's consolidated
after tax Net Income (or loss) determined in accordance with GAAP net of
extraordinary transactions.

"Notes" means, collectively, all promissory notes (and "Note" means any of such
Notes) executed at any time by the Borrower and payable to the order of the
Lender, as the same may be amended, modified, restated, renewed, replaced,
extended, supplemented, consolidated or otherwise changed and/or increased from
time to time in accordance with their respective terms.

"Obligated Party" means the Guarantors or any other Person who is or becomes
party to any agreement that guarantees or secures payment and performance of the
Obligations or any part thereof.

"Obligations" means all obligations, indebtedness, and liabilities of the
Borrower, each Guarantor and any other Obligated Party to the Lender, any
Affiliate of the Lender, or both, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
any Swap Contract, the other Loan Documents (including, without limitation, all
Letter of Credit Liabilities), any cash management or treasury services
agreements and all interest accruing thereon (whether a claim for post-filing or
post-petition interest is allowed in any bankruptcy, insolvency, reorganization
or similar proceeding) and all reasonable attorneys' fees and other expenses
incurred in the enforcement or collection thereof.

"OFAC" means the Office of Foreign Assets Control.

"Operating Lease" means any lease (other than a lease constituting a Capital
Lease Obligation) of real or personal Property.

"Patriot Act" means the Uniting and Strengthening America By Providing
Appropriate Tools to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107‑56, signed into law October 26, 2001).

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

"Person" means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person's heirs, administrators, personal
representatives, executors, successors and assigns.

"Plan" means any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

"Prime Rate" has the meaning assigned to it in the Notes.

"Principal Office" means the principal office of the Lender, presently located
at 5910 N. Central Expressway, Suite 1000, Dallas, Texas 75206

"Prohibited Transaction" means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

LOAN AGREEMENT - Page 7

--------------------------------------------------------------------------------




"Property" of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

"P.W. Stephens" means P.W. Stephens, Inc, a California corporation.

"Related Indebtedness" has the meaning set forth in Section 11.20 of this
Agreement.

"Release" means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching, or migration of
Hazardous Materials into the indoor or outdoor environment or into or out of
property owned by such Person, including, without limitation, the movement of
Hazardous Materials through or in the air, soil, surface water, ground water, or
property.

"Remedial Action" means all actions required to (a) clean up, remove, treat, or
otherwise address Hazardous Materials in the indoor or outdoor environment, (b)
prevent the Release or threat of Release or minimize the further Release of
Hazardous Materials so that they do not migrate or endanger or threaten to
endanger public health or welfare or the indoor or outdoor environment, or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.

"Reportable Event" means any of the events set forth in Section 4043 of ERISA.

"Revolving Credit Advance" means any Advance made by the Lender to the Borrower
pursuant to Section 2.1(a) of this Agreement in accordance with its terms.

"Revolving Credit Note" means the promissory note of the Borrower payable to the
order of the Lender, in substantially the form of Exhibit C hereto, as the same
may be amended, modified, restated, renewed, replaced, extended, supplemented,
consolidated, or otherwise changed and/or increased from time to time.

"Security Agreement" means the Security Agreement of the Borrower in favor of
the Lender, in substantially the form of Exhibit E hereto, as the same may be
amended, modified, restated, renewed, replaced, extended, waived, supplemented,
or otherwise changed from time to time in accordance with its terms.

"Security Documents" means each and every Security Agreement, Guaranty, pledge,
mortgage, deed of trust or other collateral security agreement required by or
delivered to the Lender from time to time to secure the Obligations or any
portion thereof.

"Subordinated Debt" means any Debt of the Borrower (other than the Obligations)
that has been subordinated to the Obligations by written agreement, in form and
content reasonably satisfactory to the Lender, and which has been approved in
writing by the Lender as constituting "Subordinated Debt" for purposes of this
Agreement.

"Subordinated Lenders" means the holders of Subordinated Debt.

"Subsidiary" means (a) any corporation of which at least a majority of the
outstanding shares of stock having by the terms thereof ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the Borrower or one or more of the Subsidiaries or by the Borrower and one or
more of the Subsidiaries; and (b) any other entity (i) of which at least a
majority of the ownership, equity or voting interest is at the time directly or
indirectly owned or controlled by one or more of the Borrower and the
Subsidiaries and (ii) which is treated as a subsidiary in accordance with GAAP.

LOAN AGREEMENT - Page 8

--------------------------------------------------------------------------------




 

"Swap Contract" means any agreement (including related confirmations and
schedules) between the Borrower and the Lender or any Affiliate of the Lender
now existing or hereafter entered into which is, or relates to, a rate swap,
basis swap, forward rate transaction, cap transaction, floor transaction, collar
transaction or any other similar transactions (including any option with respect
to any of these transactions) or any combination thereof.

"Termination Date" means 11:00 A.M. Dallas, Texas time on September 1, 2007, or
such earlier date on which the Commitment terminates as provided in this
Agreement.

"UCC" means the Chapters 1 through 11 of the Texas Business and Commerce Code,
as amended from time to time.

"Unused Facility Fee" has the meaning specified in Section 2.3.

Section 1.2              Accounting Matters.  Any accounting term used in this
Agreement or any other Loan Document shall have, unless otherwise specifically
provided therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied; provided, however, that all financial covenants and calculations in the
Loan Documents shall be made in accordance with GAAP as in effect on the date of
this Agreement unless the Borrower and the Lender shall otherwise specifically
agree in writing.  That certain items or computations are explicitly modified by
the phrase "in accordance with GAAP" shall in no way be construed to limit the
foregoing.

Section 1.3              Other Definitional Provisions.  All definitions
contained in this Agreement are equally applicable to the singular and plural
forms of the terms defined.  The words "hereof", "herein", and "hereunder" and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all Article and Section references pertain to this Agreement.  Terms
used herein that are defined in the UCC, unless otherwise defined herein, shall
have the meanings specified in the UCC.

ARTICLE II

ADVANCES AND LETTERS OF CREDIT

Section 2.1              Advances. 

(a)                Revolving Credit Advances.  Subject to the terms and
conditions of this Agreement, the Lender agrees to make one or more Revolving
Credit Advances to the Borrower from time to time from the date hereof to and
including the Termination Date in an aggregate principal amount at any time
outstanding up to but not exceeding the amount of the Commitment, provided that
the aggregate amount of all Revolving Credit Advances at any time outstanding
shall not exceed the lesser of (i) the amount of the Commitment or (ii) the
Borrowing Base.  Subject to the foregoing limitations, and the other terms and
provisions of this Agreement, the Borrower may borrow, repay, and reborrow
hereunder.

LOAN AGREEMENT - Page 9

--------------------------------------------------------------------------------




 

(i)                  The Revolving Credit Note.  The obligation of the Borrower
to repay the Revolving Credit Advances and interest thereon shall be evidenced
by the Revolving Credit Note executed by the Borrower, payable to the order of
the Lender, in the principal amount of the Commitment as originally in effect,
and dated the date hereof.

(ii)                Repayment of Revolving Credit Advances.  The Borrower shall
repay the unpaid principal amount of all Advances on the Termination Date,
unless sooner due by reason of acceleration by the Lender as provided in this
Agreement.

(iii)               Interest.  The unpaid principal amount of the Revolving
Credit Advances shall, subject to the following sentence, bear interest at the
Base Rate minus 0.25 percentage points as provided in the Revolving Credit
Note.  If at any time the rate of interest specified in the Revolving Credit
Note would exceed the Maximum Lawful Rate but for the provisions thereof
limiting interest to the Maximum Lawful Rate, then any subsequent reduction
shall not reduce the rate of interest on the Revolving Credit Advances below the
Maximum Lawful Rate until the aggregate amount of interest accrued on the
Revolving Credit Advances equals the aggregate amount of interest which would
have accrued on the Revolving Credit Advances if the interest rate had not been
limited by the Maximum Lawful Rate.  Accrued and unpaid interest on the
Revolving Credit Advances shall be payable on the first day of each and every
calendar month, as provided in the Revolving Credit Note, and on the Termination
Date.

(iv)              Termination Date.  On the date of this Agreement, the
Termination Date is September 1, 2007.

(v)                Borrowing Procedure.  The Borrower shall give the Lender
notice of each Revolving Credit Advance by means of an Advance Request Form
containing the information required therein and delivered (by hand or by
mechanically confirmed facsimile) to the Lender no later than 1:00 p.m. (Texas
time) on the day on which the Revolving Credit Advance is desired to be funded. 
Advances shall be in a minimum amount of $50,000.  The Lender at its option may
accept telephonic requests for such Advances, provided that such acceptance
shall not constitute a waiver of the Lender's right to require delivery of an
Advance Request Form in connection with subsequent Advances.  Any telephonic
request for a Revolving Credit Advance by the Borrower shall be promptly
confirmed by submission of a properly completed Advance Request Form to the
Lender, but failure to deliver an Advance Request Form shall not be a defense to
payment of the Advance.  The Lender shall have no liability to the Borrower for
any loss or damage suffered by the Borrower as a result of the Lender's honoring
of any requests, execution of any instructions, authorizations or agreements or
reliance on any reports communicated to it telephonically, by facsimile or
electronically and purporting to have been sent to the Lender by the Borrower
and the Lender shall have no duty to verify the origin of any such communication
or the identity or authority of the Person sending it.  Subject to the terms and
conditions of this Agreement, each Revolving Credit Advance shall be made
available to the Borrower by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower maintained with
the Lender at the Principal Office.

LOAN AGREEMENT - Page 10

--------------------------------------------------------------------------------




 

Section 2.2              General Provisions Regarding Interest; Etc.

(a)                Default Interest Rate.  Any outstanding principal of any
Advance and (to the fullest extent permitted by law) any other amount payable by
the Borrower under this Agreement or any other Loan Document that is not paid in
full when due, whether at stated maturity, by acceleration, or otherwise, and
after taking into account any grace periods, shall bear interest at the Default
Interest Rate for the period from and including the due date thereof to but
excluding the date the same is paid in full.  Additionally, upon the occurrence
of an Event of Default (and from the date of such occurrence) and during the
continuance, all outstanding and unpaid principal amounts of all of the
Obligations shall, to the extent permitted by law, bear interest at the Default
Interest Rate unless and until such time as the Lender shall waive such Event of
Default or otherwise waive in writing the application of the Default Interest
Rate to such Event of Default situation.  Interest payable at the Default
Interest Rate shall be payable from time to time on demand.

(b)               Computation of Interest.  Interest on the Advances and all
other amounts payable by the Borrower hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed (including the first
day but excluding the last day) unless such calculation would result in a
usurious rate, in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.

Section 2.3              Unused Facility Fee.  The Borrower agrees to pay to the
Lender an Unused Facility Fee (herein so called) on the daily average unused
amount of the Commitment for the period from and including the date of this
Agreement to and including the Termination Date, at the rate of one-half of one
percent (0.05%) per annum based on a 360 day year and the actual number of days
elapsed.  For the purpose of calculating the Unused Facility Fee for the period
in question, the Commitment shall be deemed utilized by the amount of all
outstanding Advances and Letter of Credit Liabilities.  The Unused Facility Fee
shall be payable calculated as of each quarter-end and shall be payable in
arrears quarterly and on the Termination Date.

Section 2.4              Use of Proceeds.  The proceeds of the Revolving Credit
Advances shall be used by the Borrower for working capital and other lawful
general corporate purposes in the ordinary course of business. 

Section 2.5              Letters of Credit.  Subject to the terms and conditions
of this Agreement, the Lender agrees to issue one or more letters of credit for
the account of the Borrower from time to time from the date hereof to and
including the Termination Date; provided, however, that the outstanding Letter
of Credit Liabilities shall not at any time exceed the least of (a) an amount
equal to the amount of the Commitment minus the outstanding Revolving Credit
Advances, (b) the Borrowing Base minus the outstanding Revolving Credit Advances
or (c) $2,000,000.  Each Letter of Credit shall have an expiration date not to
exceed 365 days, shall not have an expiration date beyond the Termination Date,
shall be payable in Dollars, shall have a minimum face amount of $50,000, must
support a transaction that is entered into in the ordinary course of the
Borrower's business, must be satisfactory in form and substance to the Lender,
will be subject to the payment of such Letter of Credit fees as may be provided
in Section 2.6 hereof, and shall be issued pursuant to such documents and
instruments executed by the Borrower (including, without limitation, the
Borrower's form of letter of credit application as then in effect) as the Lender
may require.

LOAN AGREEMENT - Page 11

--------------------------------------------------------------------------------




 

Each payment by the Lender pursuant to a drawing under a Letter of Credit is
required to be reimbursed by the Borrower to the Lender and payable ON DEMAND
and, at the sole option of the Lender, can be charged by the Lender as (and in
such event will be deemed to be) a Revolving Credit Advance by the Lender to the
Borrower under the Revolving Credit Note and this Agreement as of the day and
time such payment is made by the Lender and in the amount of such payment. 

Section 2.6              Letter of Credit Fees.  The Borrower shall pay to the
Lender a fee with respect to each Letter of Credit on the date of issuance of
such Letter of Credit equal to one and one half percent of the face amount of
such Letter of Credit (but not less than $5,000).  In addition to the foregoing,
the Borrower shall also pay to the Lender fronting, amendment, transfer,
negotiations and other fees charged by the Lender in accordance with the
Lender's then current fee policy.

Section 2.7              Commitment Fee.  The Borrower agrees to pay to the
Lender the Commitment Fee not later than the date of the first Advance or
issuance of a Letter of Credit.  Should the Lender elect, in its sole discretion
and without any obligation so to do, to extend the Termination Date beyond
September 1, 2007, it will not charge an additional upfront commitment or
origination fee for such extension.

ARTICLE III

PAYMENTS

Section 3.1              Method of Payment.  All payments of principal,
interest, and other amounts to be made by the Borrower under this Agreement and
the other Loan Documents shall be made to the Lender at the Principal Office in
Dollars and immediately available funds, without setoff, deduction, or
counterclaim, and free and clear of all taxes at the time and in the manner
provided in the Notes.  The Borrower authorizes the Lender to automatically
debit the Borrower's account on each payment date for the amount of the payment
.

Section 3.2              Prepayments. 

(a)                Voluntary Prepayments.  The Borrower may prepay all or any
portion of the Revolving Credit Notes as provided in the Revolving Credit Note
without penalty or premium.

LOAN AGREEMENT - Page 12

--------------------------------------------------------------------------------




(b)               Mandatory Prepayment.  The Borrower shall pay on DEMAND the
amount by which at any time the unpaid principal balance of the Revolving Credit
Note exceeds the Borrowing Base.

ARTICLE IV

SECURITY

Section 4.1              Collateral.  To secure full and complete payment and
performance of the Obligations, the Borrower shall, and shall cause the other
Obligated Parties and all other necessary Persons to, execute and deliver or
cause to be executed and delivered all of the Security Documents required by the
Lender covering substantially all of the Property and collateral described in
such Security Documents (which, together with any other Property and collateral
described in the Security Agreement, and any other property which may now or
hereafter secure the Obligations or any part thereof, is sometimes herein called
the "Collateral").  The Borrower shall execute and cause to be executed such
further documents and instruments, including without limitation, Uniform
Commercial Code financing statements, as the Lender deems necessary or desirable
to create, evidence, preserve, and perfect its liens and security interests in
the Collateral.

Section 4.2              Setoff.  If an Event of Default shall have occurred and
be continuing, the Lender shall have the right to set off and apply against the
Obligations in such manner as the Lender may determine, at any time and without
notice to the Borrower, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from the Lender to the Borrower whether or not the Obligations are then due.  As
further security for the Obligations, the Borrower hereby grants to the Lender a
security interest in all money, instruments, and other Property of the Borrower
now or hereafter held by the Lender, including, without limitation, Property
held in safekeeping.  In addition to the Lender's right of setoff and as further
security for the Obligations, the Borrower hereby grants to the Lender a
security interest in all deposits (general or special, time or demand,
provisional or final) and other accounts of the Borrower now or hereafter on
deposit with or held by the Lender and all other sums at any time credited by or
owing from the Lender to the Borrower.  The rights and remedies of the Lender
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Lender may have.

Section 4.3              Notice to Account Debtors.  Upon written notice to the
Borrower from the Lender while an Event of Default exists, the Borrower will
advise all of its account debtors to direct their payments to a lockbox, at the
address established by the lockbox arrangements.  All payments received into the
lockbox will be deposited into a collateral account maintained at the Lender.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1              Initial Extension of Credit.  The obligation of the
Lender to make the initial Advance under any Note or issue the initial Letter of
Credit is subject to the condition precedent that the Lender shall have received
on or before the day of such Advance or issuance all of the following, each
dated (unless otherwise indicated) the date hereof, in form and substance
satisfactory to the Lender:

 

LOAN AGREEMENT - Page 13

--------------------------------------------------------------------------------




(a)                Resolutions.  Resolutions of the Board of Directors (or other
governing body) of the Borrower and each other Obligated Party certified by the
Secretary or an Assistant Secretary (or other custodian of records) of such
Person which authorize the execution, delivery, and performance by such Person
of this Agreement and the other Loan Documents to which such Person is or is to
be a party;

(b)               Incumbency Certificate.  A certificate of incumbency certified
by an authorized officer or representative certifying the names of the
individuals or other Persons authorized to sign this Agreement and each of the
other Loan Documents to which the Borrower and each other Obligated Party is or
is to be a party (including the certificates contemplated herein) on behalf of
such Person and each other Obligated Party, together with specimen signatures of
such individual Persons;

(c)                Constituent Documents.  The Constituent Documents for the
Borrower and each other Obligated Party as of a date acceptable to the Lender;

(d)               Governmental Certificates.  Certificates of the appropriate
government officials of the state of incorporation or organization of the
Borrower and each other Obligated Party as to the existence and good standing of
the Borrower, each dated within ten (10) days prior to the date of the initial
Advance or Letter of Credit;

(e)                Note.  The Note executed by the Borrower;

(f)                 Security Documents.  The Security Documents executed by the
Borrower and other Obligated Parties;

(g)                Financing Statements.  Uniform Commercial Code financing
statements executed by the Borrower and the other Obligated Parties and
necessary Persons required to grant a Lien that secures the Obligations and
covering such Collateral as the Lender may request;

(h)                Guaranty.  The Guaranty executed by the Guarantors;

(i)                 Payoff of Debt.  Evidence satisfactory to the Lender that
all Subordinated Debt and other Debt of the Borrowers and the Guarantors, other
than the Mars Debt, has been paid in full;

(j)                 Mars Debt.  Evidence satisfactory to the Lender that the
holder of Mars Debt has consented to a restriction on payment thereof while a
Default exists;

(k)               Insurance Matters.  Copies of insurance certificates
describing all insurance policies required by Section 7.5, together with loss
payable and lender endorsements in favor of the Lender with respect to all
insurance policies covering Collateral;

(l)                  Lien Searches.  The results of UCC, tax lien and judgment
lien searches showing all financing statements and other documents or
instruments on file against the Borrower or any other Obligated Party in the
office of the Secretary of State of Delaware, such search to be as of a date no
more than ten (10) days prior to the date of the initial Advance or the Letter
of Credit;

LOAN AGREEMENT - Page 14

--------------------------------------------------------------------------------




(m)              Opinion of Counsel.  A favorable opinion of Hallett & Perrin,
P.C., legal counsel to the Borrower and the Guarantors, as to such other matters
as the Lender may reasonably request;

(n)               Attorneys' Fees and Expenses.  Evidence that the costs and
expenses (including reasonable attorneys' fees) referred to in Section 11.1, to
the extent incurred, shall have been paid in full by the Borrower;

(o)               Additional Items.  The additional items set forth on Schedule
5.1(n);

(p)               Closing Fees.  Evidence that the Commitment Fee and any other
fees due at closing have been paid; and

(q)               Lender's Due Diligence.  The Lender shall be satisfied with
(i) the results of an audit of the Collateral to be provided by FERS by the
Lender's field auditor and a meeting with the FERS's management, (ii) the
delinquent accounts receivable aging of Cornerstone and P.W. Stephens; and

Section 5.2              All Extensions of Credit.  The obligation of the Lender
to make any Advance (including the initial Advance and the initial Letter of
Credit) is subject to the following additional conditions precedent:

(a)                Request for Advance.  The Lender shall have received in
accordance with this Agreement, as the case may be, an Advance Request Form or
Letter of Credit Request Form pursuant to the Lender's requirements dated the
date of such Advance or Letter of Credit and executed by an authorized officer
of the Borrower;

(b)               No Default, Etc.  No Default or material adverse change or
effect shall have occurred and be continuing, or would result from or after
giving effect to such Advance or Letter of Credit;

(c)                Representations and Warranties.  All of the representations
and warranties contained in Article VI hereof and in the other Loan Documents
shall be true and correct in all material respects on and as of the date of such
Advance or Letter of Credit with the same force and effect as if such
representations and warranties had been made on and as of such date; and

(d)               Borrowing Base Report.  A current Borrowing Base Report and
accompanying materials specified in Section 7.1(e).

(e)                Additional Documentation.  The Lender shall have received
such additional approvals, opinions, or documents as the Lender or its legal
counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement, and except as set forth on
the Disclosure Schedule, the Borrower represents and warrants to the Lender
that:

LOAN AGREEMENT - Page 15

--------------------------------------------------------------------------------




Section 6.1              Corporate Existence.  The Borrower and each of its
Subsidiaries (a) is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation; (b) has all
requisite power and authority to own its assets and carry on its business as now
being or as proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a material adverse effect
on its business, condition (financial or otherwise), operations, prospects, or
properties. Each of the Borrower and the other Obligated Parties has the power
and authority to execute, deliver, and perform its obligations under this
Agreement and the other Loan Documents to which it is or may become a party.

Section 6.2              Financial Statements; Etc.  The Borrower has delivered
to the Lender audited consolidated financial statements of the Borrower and its
Subsidiaries as at and for the fiscal year ended December 31, 2004 and unaudited
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries for the nine month period ended September 30, 2005 and the 12 month
period December 31, 2005.  Such financial statements are true and correct in all
material respects, have been prepared in accordance with GAAP, and fairly and
accurately present, on a consolidated basis, the financial condition of the
Borrower and its Subsidiaries or any Obligated Party (to the extent such
Obligated Party is a Subsidiary) as of the respective dates indicated therein
and the results of operations for the respective periods indicated therein. 
Neither the Borrower nor any of its Subsidiaries has any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses from any unfavorable commitments except as
referred to or reflected in such financial statements.  There has been no
material adverse change in the  business, condition (financial or otherwise),
operations, prospects, or properties of the Borrower or any of its Subsidiaries
or any Obligated Party since the effective date of the most recent financial
statements referred to in this Section.  All projections delivered by the
Borrower to the Lender have been prepared in good faith, with care and diligence
and use assumptions that are reasonable under the circumstances at the time such
projections were prepared and delivered to the Lender and all such assumptions
are disclosed in the projections.

Section 6.3              Action; No Breach.  The execution, delivery, and
performance by the Borrower of this Agreement and the other Loan Documents to
which the Borrower is or may become a party and compliance with the terms and
provisions hereof and thereof have been duly authorized by all requisite action
on the part of the Borrower and do not and will not (a) violate or conflict
with, or result in a breach of, or require any consent under (i) Constituent
Documents of the Borrower or any of its Subsidiaries, (ii) any applicable law,
rule, or regulation or any order, writ, injunction, or decree of any
Governmental Authority or arbitrator, or (iii) any agreement or instrument to
which the Borrower or any of its Subsidiaries is a party or by which any of them
or any of their Properties is bound or subject, or (b) constitute a default
under any such agreement or instrument permitting the other party to terminate
such agreement or instrument, or suspend performance or accelerate the
Borrower's or any Subsidiary's obligations thereunder, or result in the creation
or imposition of any Lien upon any of the revenues or assets of the Borrower or
any Subsidiary.  With respect to clause (a)(ii) above, the Borrower's warranty
is absolute but its representation is to its knowledge.

Section 6.4              Operation of Business.  The Borrower and each of its
Subsidiaries possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, that are materially necessary to
conduct their respective businesses substantially as now conducted and as
presently proposed to be conducted, and the Borrower and each of its
Subsidiaries are not in material violation of any valid rights of others with
respect to any of the foregoing, except as noted on the Disclosure Schedule.

LOAN AGREEMENT - Page 16

--------------------------------------------------------------------------------




 

Section 6.5              Litigation and Judgments.  There is no action, suit,
investigation, or proceeding before or by any Governmental Authority or
arbitrator pending, or to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries, that would, if adversely determined, have a
material adverse effect on the business, condition (financial or otherwise),
operations, prospects, or Properties of the Borrower or any of its Subsidiaries
or the ability of the Borrower to pay and perform the Obligations.  There are no
outstanding judgments against the Borrower or any Subsidiary of the Borrower.

Section 6.6              Rights in Properties; Liens.  The Borrower and each of
its Subsidiaries have good and indefeasible title to or valid leasehold
interests in their respective Properties, including the Properties reflected in
the financial statements described in Section 6.2, and none of the Properties of
the Borrower or any Subsidiary is subject to any Lien, except as permitted by
Section 8.2.

Section 6.7              Enforceability.  This Agreement constitutes, and the
other Loan Documents to which the Borrower or any other Obligated Party is
party, when delivered, shall constitute legal, valid, and binding obligations of
such Person, enforceable against it in accordance with their respective terms,
except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditors' rights.

Section 6.8              Approvals.  No authorization, approval, or consent of,
and no filing or registration with, any Governmental Authority or third party is
or will be necessary for the execution, delivery, or performance by the Borrower
or any other Obligated Party of this Agreement and the other Loan Documents to
which such Person is or may become a party or the validity or enforceability
thereof.

Section 6.9              Debt.  Except for Loans and as specified on the
Disclosure Schedule, the Borrower and its Subsidiaries have no Debt.

Section 6.10          Taxes.  The Borrower and each Subsidiary have filed all
tax returns (federal, state, and local) required to be filed, including all
income, franchise, employment, Property, and sales tax returns, and have paid
all of their respective liabilities for taxes, assessments, governmental
charges, and other levies that are due and payable other than those taxes,
assessments, governmental charges and other levies that are being contested in
good faith by appropriate proceeding and for which adequate reserves have been
set aside under GAAP.  The Borrower knows of no pending investigation of the
Borrower or any Subsidiary by any taxing authority or of any pending but
unassessed tax liability of the Borrower or any Subsidiary. 

Section 6.11          Use of Proceeds; Margin Securities.  Neither the Borrower
nor any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U, or X of the Board
of Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying margin stock.

LOAN AGREEMENT - Page 17

--------------------------------------------------------------------------------




Section 6.12          ERISA.  Except as set forth on the Disclosure Schedule,
the Borrower and each Subsidiary are in compliance in all material respects with
all applicable provisions of ERISA.  Neither a Reportable Event nor a Prohibited
Transaction has occurred and is continuing with respect to any Plan.  No notice
of intent to terminate a Plan has been filed, nor has any Plan been terminated. 
No circumstances exist which constitute grounds entitling the PBGC to institute
proceedings to terminate, or appoint a trustee to administer, a Plan, nor has
the PBGC instituted any such proceedings.  Neither the Borrower nor any ERISA
Affiliate has completely or partially withdrawn from a Multiemployer Plan.  Each
of the Borrower and ERISA Affiliates have met its minimum funding requirements
under ERISA with respect to all of their Plans, and the present value of all
vested benefits under each Plan do not exceed the fair market value of all Plan
assets allocable to such benefits, as determined on the most recent valuation
date of the Plan and in accordance with ERISA.  Neither the Borrower nor any
ERISA Affiliate has incurred any liability to the PBGC under ERISA.

Section 6.13          Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower or any other Obligated Party in
this Agreement or in any other Loan Document or furnished to the Lender in
connection with this Agreement or any of the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements herein or therein not misleading.  There
is no fact known to the Borrower which has a material adverse effect, or which
would in the future be reasonably expected to have a material adverse effect, on
the business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or any Subsidiary that has not been disclosed in
writing to the Lender.

Section 6.14          Subsidiaries, Ventures, Etc.  The Borrower has no
Subsidiaries, Affiliates or joint ventures or partnerships other than those
listed on the Disclosure Schedule and the Disclosure Schedule sets forth the
jurisdiction of incorporation or organization of each such Person and the
percentage of the Borrower's ownership interest in such Person.  All of the
outstanding capital stock or other ownership interest of each Person described
in the Disclosure Schedule has been validly issued, is fully paid, and is
nonassessable.

Section 6.15          Agreements.  Neither the Borrower nor any Subsidiary is a
party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate or other
organizational restriction which could have a material adverse effect on the
business, condition (financial or otherwise), operations, prospects, or
Properties of the Borrower or any Subsidiary, or the ability of the Borrower to
pay and perform its obligations under the Loan Documents to which it is a
party.  Neither the Borrower nor any Subsidiary is in default in any respect in
the performance, observance, or fulfillment of any of the  obligations,
covenants, or conditions contained in any agreement or instrument material to
its business to which it is a party.

Section 6.16          Compliance with Laws.  To the Borrower's knowledge after
such inquiry as a reasonably prudent person would undertake, neither the
Borrower nor any Subsidiary is in violation in any material respect of any law,
rule, regulation, order, or decree of any Governmental Authority or arbitrator.

Section 6.17          Inventory.  All inventory of the Borrower has been and
will hereafter be produced in compliance with all applicable laws, rules,
regulations, and governmental standards, including, without limitation, the
minimum wage and overtime provisions of the Fair Labor Standards Act, as amended
(29 U.S.C. §§ 201-219), and the regulations promulgated thereunder.

LOAN AGREEMENT - Page 18

--------------------------------------------------------------------------------




Section 6.18          Investment Company Act.  Neither the Borrower nor any
Subsidiary is an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

Section 6.19          Public Utility Holding Company Act.  Neither the Borrower
nor any Subsidiary is an "electric utility company" or an "associate company" of
an "electric utility company" or a "non-utility associate company" of an
"electric utility company" or an "electric utility" within the meaning of the
Public Utility Holding Company Act of 2005, as amended.

Section 6.20          Environmental Matters. 

(a)                The Borrower, each Subsidiary, and all of their respective
properties, assets, and operations are in material compliance with all
Environmental Laws.  The Borrower is not aware of, nor has the Borrower received
notice of, any past, present, or future conditions, events, activities,
practices, or incidents which may interfere with or prevent the compliance or
continued compliance of the Borrower and the Subsidiaries with all Environmental
Laws;

(b)               The Borrower and each Subsidiary have obtained all permits,
licenses, and authorizations that are required under applicable Environmental
Laws, and all such permits are in good standing and the Borrower and its
Subsidiaries are in compliance with all of the terms and conditions of such
permits;

(c)                No Hazardous Materials exist on, about, or within or have
been used, generated, stored, transported, disposed of on, or Released from any
of the Properties or assets of the Borrower or any Subsidiary other than in
compliance with Environmental Laws.  The use which the Borrower and the
Subsidiaries make and intend to make of their respective Properties and assets
will not result in the use, generation, storage, transportation, accumulation,
disposal, or Release of any Hazardous Material on, in, or from any of their
Properties or assets other than in compliance with Environmental Laws;

(d)               Neither the Borrower nor any of its Subsidiaries nor any of
their respective currently or previously owned or leased Properties or
operations is subject to any outstanding or threatened order from or agreement
with any Governmental Authority or other Person or subject to any judicial or
docketed administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action, or (iii) any Environmental Liabilities
arising from a Release or threatened Release;

(e)                There are no conditions or circumstances associated with the
currently or previously owned or leased Properties or operations of the Borrower
or any of its Subsidiaries that could reasonably be expected to give rise to any
Environmental Liabilities;

(f)                 Neither the Borrower nor any of its Subsidiaries is a
treatment, storage, or disposal facility requiring a permit under the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder
or any comparable provision of state law.  The Borrower and its Subsidiaries are
in compliance with all applicable financial responsibility requirements of all
Environmental Laws;

(g)                Neither the Borrower nor any of its Subsidiaries has filed or
failed to file any notice required under applicable Environmental Law reporting
a Release; and

LOAN AGREEMENT - Page 19

--------------------------------------------------------------------------------




(h)                No Lien arising under any Environmental Law has attached to
any Property or revenues of the Borrower or its Subsidiaries.

Section 6.21          Intellectual Property.  All material Intellectual Property
owned or used by the Borrower, any Subsidiary or any Obligated Party is listed,
together with application or registration numbers, where applicable, in the
Disclosure Schedule.  Each Person identified on the Disclosure Schedule owns, or
is licensed to use, all Intellectual Property necessary to conduct its business
as currently conducted except for such Intellectual Property the failure of
which to own or license could not reasonably be expected to have a material
adverse effect.  Each Person identified on the Disclosure Schedule will maintain
the patenting and registration of all Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority and each Person identified on the Disclosure
Schedule will promptly patent or register, as the case may be, all new
Intellectual Property and notify the Lender in writing five (5) Business Days
prior to filing any such new patent or registration.

Section 6.22          Depository Relationship.  The Borrower will, and will
cause each of its Subsidiaries to, (i) promptly establish the Lender as its
principal depository and disbursement bank and (ii) covenant and agree to
maintain the Lender as its principal depository and disbursement bank, including
for the maintenance of business, cash management, operating and administrative
deposit accounts.  Subsidiaries may maintain local collection accounts that are
swept to the Lender on a regular basis.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following affirmative covenants, unless the Lender
shall otherwise consent in writing:

Section 7.1              Reporting Requirements.  The Borrower will furnish (or
cause to be furnished) to the Lender:

(a)                Annual Financial Statements.  As soon as available, and in
any event within 120 days after the end of each fiscal year of the Borrower,
beginning with the fiscal year ending December 31, 2005, (i) a copy of the
annual audit report of the Borrower and its Subsidiaries for such fiscal year
containing, on a consolidated and consolidating basis, balance sheets and
statements of income, retained earnings, and cash flow as at the end of such
fiscal year and for the 12-month period then ended, in each case setting forth
in comparative form the figures for the preceding fiscal year, all in reasonable
detail and audited and certified by independent certified public accountants of
recognized standing reasonably acceptable to the Lender, to the effect that such
report has been prepared in accordance with GAAP and containing no material
qualifications or limitations on scope;

(b)               Quarterly Financial Statements.  As soon as available, and in
any event within 50 days after the end of each of the quarters of each fiscal
year of the Borrower, a copy of an unaudited financial report of the Borrower
and its Subsidiaries as of the end of such fiscal quarter and for the portion of
the fiscal year then ended, containing, on a consolidating basis, balance sheets
and statements of income, retained earnings, and cash flow, in each case setting
forth in comparative form the figures for the corresponding period of the
preceding fiscal year, all in reasonable detail certified by the chief financial
officer of the Borrower to have been prepared in accordance with GAAP and to
fairly and accurately present in all material respects (subject to year-end
audit adjustments) the financial condition and results of operations of the
Borrower and its Subsidiaries, on a consolidating basis, at the date and for the
periods indicated therein;

LOAN AGREEMENT - Page 20

--------------------------------------------------------------------------------




 

(c)                Form 10‑K.  As soon as available and in any event within
120 days of the end of each fiscal year, the Borrower's annual Form 10‑K report
filed with the Securities and Exchange Commission;

(d)               Form 10-Q.  As soon as available and in any event within 50
days of the end of each fiscal quarter, the Borrower's quarterly Form 10-Q
report filed with the Securities and Exchange Commission;

(e)                Borrowing Base Report.  As soon as available, and in any
event within 50 days after the end of each calendar quarter, a Borrowing Base
Report, certified by the chief financial officer of the Borrower, which
Borrowing Base Report shall be accompanied by the details of calculation thereof
and by an accounts receivable aging summary and detailed aging reports, in each
case by entity, and shall be based upon publicly available financial information
contained in the Borrower's Form 10-K and Form 10-Q reports, as applicable;

(f)                 Compliance Certificate.  As soon as available, and in any
event within 50 days after the end of each fiscal quarter, a certificate of the
chief financial officer of the Borrower (i) stating that to the best of such
officer's knowledge, no Default has occurred and is continuing, or if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action which is proposed to be taken with respect thereto, and (ii) showing in
reasonable detail the calculations demonstrating compliance with Article IX;

(g)                Management Letters.  Promptly upon receipt thereof, a copy of
any management letter or written report submitted to the Borrower or any
Subsidiary by independent certified public accountants with respect to the
business, condition (financial or otherwise), operations, prospects, or
properties of the Borrower or any Subsidiary;

(h)                Notice of Litigation.  Promptly after the commencement
thereof, notice of all actions, suits, and proceedings before any Governmental
Authority or arbitrator affecting the Borrower or any Subsidiary which, if
determined adversely to the Borrower or such Subsidiary, could have a material
adverse effect on the business, condition (financial or otherwise), operations,
prospects, or properties of the Borrower or such Subsidiary;

(i)                  Notice of Default.  As soon as possible and in any event
within three business days after the occurrence of each Default or other event,
development or circumstance, financial or otherwise that might materially and
adversely affect the Borrower or the Collateral, a written notice setting forth
the details of such Default, event, development or circumstance and the action
that the Borrower has taken and proposes to take with respect thereto;

LOAN AGREEMENT - Page 21

--------------------------------------------------------------------------------




(j)                 ERISA Reports.  Promptly after the filing or receipt
thereof, copies of all reports, including annual reports, and notices which the
Borrower or any Subsidiary files with or receives from the PBGC or the U.S.
Department of Labor under ERISA; and as soon as possible and in any event within
five days after the Borrower or any Subsidiary knows or has reason to know that
any Reportable Event or Prohibited Transaction has occurred with respect to any
Plan or that the PBGC or the Borrower or any Subsidiary has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, a
certificate of the chief financial officer of the Borrower setting forth the
details as to such Reportable Event or Prohibited Transaction or Plan
termination and the action that the Borrower proposes to take with respect
thereto;

(k)               Reports to Other Creditors.  Promptly after the furnishing
thereof, copies of any statement or report furnished to any other party pursuant
to the terms of any indenture, loan, or credit or similar agreement and not
otherwise required to be furnished to the Lender pursuant to any other clause of
this Section;

(l)                  Notice of Material Adverse Change.  As soon as possible and
in any event within five days after the occurrence thereof, written notice of
any matter that could have a material adverse effect on the business, condition
(financial or otherwise), operations, prospects, or properties of the Borrower
or any Subsidiary; and

(m)              General Information.  Promptly, such other information
concerning the Borrower or any Subsidiary as the Lender may from time to time
reasonably request.

Section 7.2              Maintenance of Existence; Conduct of Business.  The
Borrower will preserve and maintain, and will cause each Subsidiary to preserve
and maintain, its existence and all of its leases, privileges, licenses,
permits, franchises, qualifications, and rights that are necessary or desirable
in the ordinary conduct of its business.  The Borrower will conduct, and will
cause each Subsidiary to conduct, its business in an orderly and efficient
manner in accordance with good business practices.  Without limitation, the
Borrower will not make (and will not permit any of its Subsidiaries to make) any
material change in its credit collection policies if such change would
materially impair the collectibility of any Account, nor will it rescind, cancel
or modify any Account except in the ordinary course of business.

Section 7.3              Maintenance of Properties.  The Borrower will maintain,
keep, and preserve, and cause each Subsidiary to maintain, keep, and preserve,
all of its Properties (tangible and intangible) necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted.

Section 7.4              Taxes and Claims.  The Borrower will pay or discharge,
and will cause each Subsidiary to pay or discharge, at or before maturity or
before becoming delinquent (a) all taxes, levies, assessments, and governmental
charges imposed on it or its income or profits or any of its Property, and (b)
all lawful claims for labor, material, and supplies, which, if unpaid, might
become a Lien upon any of its Property; provided, however, that neither the
Borrower nor any Subsidiary shall be required to pay or discharge any tax, levy,
assessment, or governmental charge which is being contested in good faith by
appropriate proceedings diligently pursued, and for which adequate reserves have
been established.

Section 7.5              Insurance.  The Borrower will maintain, and will cause
each of the Subsidiaries to maintain, insurance with financially sound and
reputable insurance companies in such amounts and covering such risks as is
usually carried by corporations engaged in similar businesses and owning similar
Properties in the same general areas in which the Borrower and the Subsidiaries
operate, provided that in any event the Borrower will maintain and cause each
Subsidiary to maintain workmen's compensation insurance, property insurance,
comprehensive general liability insurance, products liability insurance, and
business interruption insurance reasonably satisfactory to the Lender.  Each
insurance policy covering Collateral shall name the Lender as loss payee and
shall provide that such policy will not be cancelled or reduced without thirty
(30) days prior written notice to the Lender. 

LOAN AGREEMENT - Page 22

--------------------------------------------------------------------------------




 

Section 7.6              Inspection Rights.  At any reasonable time and from
time to time, the Borrower will permit, and will cause each Subsidiary to
permit, representatives of the Lender to examine the Collateral and conduct
Collateral audits, to examine, copy, and make extracts from its books and
records, to visit and inspect its properties, and to discuss its business,
operations, and financial condition with its officers, employees, and
independent certified public accountants; provided, however, absent the
existence of a Default, the Lender shall have given the Borrower at least 15
days prior notice of its desire to exercise inspection rights hereunder.

Section 7.7              Keeping Books and Records.  The Borrower will maintain,
and will cause each Subsidiary to maintain, proper books of record and account
in which full, true, and correct entries in conformity with GAAP shall be made
of all dealings and transactions in relation to its business and activities. 
The Borrower will maintain and complete accurate books and records with respect
to the Collateral as the Lender shall from time to time reasonably request.

Section 7.8              Compliance with Laws.  The Borrower will comply, and
will cause each Subsidiary to comply, in all material respects with all
applicable laws, rules, regulations, orders, and decrees of any Governmental
Authority or arbitrator.

Section 7.9              Compliance with Agreements.  The Borrower will comply,
and will cause each Subsidiary to comply, in all material respects with all
agreements, contracts, and instruments binding on it or affecting its properties
or business.

Section 7.10          Further Assurances.  The Borrower will, and will cause
each Subsidiary to, execute and deliver such further agreements and instruments
and take such further action as may be reasonably requested by the Lender to
carry out the provisions and purposes of this Agreement and the other Loan
Documents and to create, preserve, and perfect the Liens of the Lender in the
Collateral.

Section 7.11          ERISA.  The Borrower will comply, and will cause each
Subsidiary to comply, with all minimum funding requirements, and all other
material requirements, of ERISA, if applicable, so as not to give rise to any
liability thereunder.

Section 7.12          Additional Guarantors.  The Borrower will notify the
Lender at the time that any Person becomes a Subsidiary, and promptly thereafter
(and in any event within ten (10) days) cause such Person to (a) become a
Guarantor by executing and delivering to the Lender a Guaranty, (b) execute and
deliver Security Documents pledging to the Lender all of its Property (subject
to such exceptions as the Lender may permit) and (c) deliver to the Lender such
other documents and instruments as the Lender may reasonably require, including
appropriate favorable opinions of counsel to such Person in form, content and
scope reasonably satisfactory to the Lender.

LOAN AGREEMENT - Page 23

--------------------------------------------------------------------------------




ARTICLE VIII

NEGATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will perform and observe the following covenants, unless the Lender shall
otherwise consent in writing:

Section 8.1              Debt.  The Borrower will not incur, create, assume, or
permit to exist, and will not permit any Subsidiary to incur, create, assume, or
permit to exist, any Debt, except:

(a)                Debt to the Lender;

(b)               Existing Debt described on the Disclosure Schedule hereto;

(c)                Mars Debt and other future permitted Subordinated Debt; and

(d)               Purchase money Debt not to exceed $500,000 in the aggregate at
any one time outstanding.

Section 8.2              Limitation on Liens.  The Borrower will not incur,
create, assume, or permit to exist, and will not permit any Subsidiary to incur,
create, assume, or permit to exist, any Lien upon any of its Property, assets,
or revenues, whether now owned or hereafter acquired, except:

(a)                Liens disclosed on the Disclosure Schedule hereto;

(b)               Liens in favor of the Lender;

(c)                Encumbrances consisting of minor easements, zoning
restrictions, or other restrictions on the use of real property that do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of the Borrower or the
Subsidiaries to use such assets in their respective businesses, and none of
which is violated in any material respect by existing or proposed structures or
land use;

(d)               Liens for taxes, assessments, or other governmental charges
which are not delinquent or which are being contested in good faith and for
which adequate reserves have been established;

(e)                Liens of mechanics, materialmen, warehousemen, carriers, or
other similar statutory Liens securing obligations that are not yet due and are
incurred in the ordinary course of business;

(f)                 Liens resulting from good faith deposits to secure payments
of workmen's compensation or other social security programs or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids, or
contracts (other than for payment of Debt), or leases made in the ordinary
course of business; and

(g)                Purchase money Liens on specific property to secure Debt
permitted in Section 8.1(d) hereof.

LOAN AGREEMENT - Page 24

--------------------------------------------------------------------------------




Section 8.3              Mergers, Etc.  The Borrower will not, and will not
permit any Subsidiary to, become a party to a merger or consolidation, or
purchase or otherwise acquire all or any part of the assets of any Person or any
shares or other evidence of beneficial ownership of any Person, or wind-up,
dissolve, or liquidate.

Section 8.4              Restricted Payments.  The Borrower will not declare or
pay any dividends or make any other payment or distribution (in cash, property,
or obligations) on account of its equity interests, or redeem, purchase, retire,
call, or otherwise acquire any of its equity interests, or permit any of its
Subsidiaries to purchase or otherwise acquire any equity interest of the
Borrower or another Subsidiary, or set apart any money for a sinking or other
analogous fund for any dividend or other distribution on its equity interests or
for any redemption, purchase, retirement, or other acquisition of any of its
equity interests.

Section 8.5              Loans and Investments.  The Borrower will not make, and
will not permit any Subsidiary to make, any advance, loan, extension of credit,
or capital contribution to or investment in, or purchase, or permit any
Subsidiary to purchase, any stock, bonds, notes, debentures, or other securities
of, any Person, except:

(a)                readily marketable direct obligations of the United States of
America or any agency thereof with maturities of one year or less from the date
of acquisition;

(b)               fully insured certificates of deposit with maturities of one
year or less from the date of acquisition issued by any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000;

(c)                commercial paper of a domestic issuer if at the time of
purchase such paper is rated in one of the two highest rating categories of
Standard and Poor's Corporation or Moody's Investors Service; and

(d)               deferred payment terms reasonably satisfactory to the Lender
for (ii) accounts receivable, not to exceed $500,000 at any one time
outstanding, owing by any account debtor and (ii) accounts receivable owing by
Home Depot.

Section 8.6              Limitation on Issuance of Equity.  The Borrower will
not, and will not permit any of its Subsidiaries to, at any time issue, sell,
assign, or otherwise dispose of (a) any of its equity interests, (b) any
securities exchangeable for or convertible into or carrying any rights to
acquire any of its equity interests, or (c) any option, warrant, or other right
to acquire any of its equity interests, to the extent the aggregate value of the
securities described under the foregoing clauses (a), (b) and (c) exceeds
$1,000,000.

Section 8.7              Transactions With Affiliates.  The Borrower will not
enter into, and will not permit any Subsidiary to enter into, any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate of the Borrower or such
Subsidiary, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower's or such Subsidiary's business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm's-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary.

LOAN AGREEMENT - Page 25

--------------------------------------------------------------------------------




Section 8.8              Disposition of Assets.  The Borrower will not sell,
lease, assign, transfer, or otherwise dispose of any of its assets, or permit
any Subsidiary to do so with any of its assets, except (a) dispositions of
inventory in the ordinary course of business, (b) dispositions, for fair value,
of worn-out and obsolete equipment not necessary or useful to the conduct of
business, (c) disposition of the Borrower's existing Houston real estate, and
(d) other dispositions not to exceed $500,000 per year.

Section 8.9              Sale and Leaseback.  The Borrower will not enter into,
and will not permit any Subsidiary to enter into, any arrangement with any
Person pursuant to which it leases from such Person real or personal property
that has been or is to be sold or transferred, directly or indirectly, by it to
such Person.

Section 8.10          Prepayment of Debt.  The Borrower will not prepay, and
will not permit any Subsidiary to prepay, any Debt, except (i) the Obligations
and (ii) the Mars Debt, provided there is no Default before or after giving
effect to payment of the Mars Debt.

Section 8.11          Nature of Business.  The Borrower will not, and will not
permit any Subsidiary to, engage in any business other than the businesses in
which they are engaged as of the date hereof.

Section 8.12          Environmental Protection.  The Borrower will not, and will
not permit any of its Subsidiaries to, (a) use (or permit any tenant to use) any
of their respective properties or assets for the handling, processing, storage,
transportation, or disposal of any Hazardous Material, (b) generate any
Hazardous Material in violation of Environmental Laws, (c) conduct any activity
that is likely to cause a Release or threatened Release of any Hazardous
Material in violation of Environmental Laws, or (d) otherwise conduct any
activity or use any of their respective properties or assets in any manner that
is likely to violate any Environmental Law or create any Environmental
Liabilities for which the Borrower or any of its Subsidiaries would be
responsible.

Section 8.13          Accounting.  The Borrower will not, and will not permit
any of its Subsidiaries to, change its fiscal year or make any change (a) in
accounting treatment or reporting practices, except as required by GAAP and
disclosed to the Lender, or (b) in tax reporting treatment, except as required
by law and disclosed to the Lender.

Section 8.14          No Negative Pledge.  The Borrower will not, and will not
permit any Subsidiary to, enter into or permit to exist any arrangement or
agreement, other than pursuant to this Agreement or any Loan Document, which
directly or indirectly prohibits the Borrower or any Subsidiary from creating or
incurring a Lien on any of its assets.

Section 8.15          Subsidiaries.  The Borrower will not form any Subsidiary
unless such Subsidiary complies with the requirements of Section 7.12.

ARTICLE IX

FINANCIAL COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding or the Lender has any Commitment hereunder, the Borrower
will, at all times, observe and perform the following financial covenants,
unless the Lender shall otherwise consent in writing.  Ratios shall be
calculated on an Annualized basis.

LOAN AGREEMENT - Page 26

--------------------------------------------------------------------------------




Section 9.1              Current Ratio.   The Borrower will at all times
maintain on a consolidated basis a Current Ratio of not less than 1.5 to 1.0.

Section 9.2              Debt Service Coverage Ratio.  The Borrower will at all
times maintain on a consolidated basis a Debt Service Coverage Ratio of not less
than 2.0 to 1.0.

ARTICLE X

DEFAULT

Section 10.1          Events of Default.  Each of the following shall be deemed
an "Event of Default":

(a)                The Borrower shall fail to pay the Obligations or any part
thereof shall not be paid when due or if the Obligations shall be declared due
prior to their stated maturity unless such failure occurs solely because the
Lender fails to debit one of the Borrower's depository accounts or make an ACH
request if such account is not with the Lender, in which event such due date
(other than the Termination Date) shall be extended for three days provided that
the Borrower has sufficient collateral funds available on the due date for the
Lender to effect a debit.

(b)               The Borrower shall fail to provide to the Lender timely any
notice of Default as required by Section 7.1.(i) of this Agreement or the
Borrower shall breach any provision of Sections 7.1(a), (b), (c) (d), (e), or
(f), Article VIII or Article IX of this Agreement.

(c)                Any representation or warranty made or deemed made by the
Borrower or any other Obligated Party (or any of their respective officers) in
any Loan Document or in any certificate, report, notice, or financial statement
furnished at any time in connection with this Agreement shall be false,
misleading, or erroneous in any material respect when made or deemed to have
been made.

(d)               The Borrower or any other Obligated Party shall fail to
perform, observe, or comply with any covenant, agreement, or term contained in
this Agreement or any other Loan Document (other than as covered by
Section 10.1(a),(b), or (c) of this Article), and such failure continues for
more than 30 days following the date such failure first began.

(e)                The Borrower, any Subsidiary, or any other Obligated Party
shall commence a voluntary proceeding seeking liquidation, reorganization, or
other relief with respect to itself or its debts under any bankruptcy,
insolvency, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian, or other similar
official of it or a substantial part of its Property or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it or shall make a
general assignment for the benefit of creditors or shall generally fail to pay
its debts as they become due or shall take any corporate action to authorize any
of the foregoing.

(f)                 The Borrower, any Subsidiary, or any other Obligated Party
shall fail to pay when due any principal of or interest on Debt having an
aggregate principal amount (including undrawn committed or available amounts) of
more than $500,000 or the maturity of any such Debt shall have been accelerated,
or any such Debt shall have been required to be prepaid prior to the stated
maturity thereof, or any event shall have occurred that permits (or, with the
giving of notice or lapse of time or both, would permit) any holder or holders
of such Debt or any Person acting on behalf of such holder or holders to
accelerate the maturity thereof or require any such prepayment.

LOAN AGREEMENT - Page 27

--------------------------------------------------------------------------------




 

(g)                This Agreement or any other Loan Document shall cease to be
in full force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by the Borrower, any
Subsidiary, any other Obligated Party or any of their respective shareholders,
or the Borrower, any Subsidiary or any other Obligated Party shall deny that it
has any further liability or obligation under any of the Loan Documents, or any
lien or security interest created by the Loan Documents shall for any reason
cease to be a valid, first priority perfected security interest in and lien upon
any of the Collateral purported to be covered thereby.

(h)                Any of the following events shall occur or exist with respect
to the Borrower or any ERISA Affiliate: (i) any Prohibited Transaction involving
any Plan; (ii) any Reportable Event with respect to any Plan; (iii) the filing
under Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (iv) any event or circumstance that might constitute
grounds entitling the PBGC to institute proceedings under Section 4042 of ERISA
for the termination of, or for the appointment of a trustee to administer, any
Plan, or the institution by the PBGC of any such proceedings; or (v) complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency, or termination of any Multiemployer Plan; and
in each case above, such event or condition, together with all other events or
conditions, if any, have subjected or could in the reasonable opinion of the
Lender subject the Borrower to any tax, penalty, or other liability to a Plan, a
Multiemployer Plan, the PBGC, or otherwise (or any combination thereof) which in
the aggregate exceed or could reasonably be expected to exceed $50,000.

(i)                  The Guarantor or any other Obligated Party shall be the
subject of a bankruptcy or receivership proceeding or shall have dissolved,
liquidated or otherwise ceased doing business.

(j)                 The Borrower, any of its Subsidiaries, or any other
Obligated Party, or any of their properties, revenues, or assets, shall become
subject to an order of forfeiture, seizure, or divestiture (whether under RICO
or otherwise) and the same shall not have been discharged within thirty (30)
days from the date of entry thereof.

(k)               A Change of Control of the Borrower shall have occurred, or
the Borrower shall cease to own all (or 50% in the case of Southern Stone
Cabinets, Inc., a Florida corporation) the equity interests in its Subsidiaries
required by the Loan Documents (excluding, however the effect of transactions
specifically permitted by the Loan Documents).

(l)                  An involuntary proceeding shall be commenced against the
Borrower, any Subsidiary, or any other Obligated Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of 60
days.

(m)              The Borrower, any Subsidiary or any other Obligated Party shall
fail to discharge within a period of 30 days after the commencement thereof any
attachment, sequestration, or similar proceeding or proceedings involving an
aggregate amount in excess of $500,000 against any of its assets or Properties.

LOAN AGREEMENT - Page 28

--------------------------------------------------------------------------------




 

(n)                A final judgment or judgments for the payment of money in
excess of $500,000 in the aggregate shall be rendered by a court or courts
against the Borrower, any of its Subsidiaries, or any other Obligated Party and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within thirty
days from the date of entry thereof and the Borrower or the relevant Subsidiary
or other Obligated Party shall not, within said period of 30 days, or such
longer period during which execution of the same shall have been stayed, appeal
therefrom and cause the execution thereof to be stayed during such appeal.

Section 10.2          Remedies Upon Default.  If any Event of Default shall
occur and be continuing, the Lender may without notice terminate the Commitment
or declare the Obligations or any part thereof to be immediately due and
payable, or both, and the same shall thereupon become immediately due and
payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that upon the occurrence of an Event
of Default under Section 10.1(e) or Section 10.1(l), the Commitment shall
automatically terminate, and the Obligations shall become immediately due and
payable, in each case, without notice, demand, presentment, notice of dishonor,
notice of acceleration, notice of intent to accelerate, notice of intent to
demand, protest, or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.  If any Event of Default shall occur and be
continuing, the Lender may exercise all rights and remedies available to it in
law or in equity, under the Loan Documents, or otherwise.

Section 10.3          Performance by the Lender.  If the Borrower shall fail to
perform any covenant or agreement contained in any of the Loan Documents and
such failure shall constitute a default, the Lender may perform or attempt to
perform such covenant or agreement on behalf of the Borrower.  In such event,
the Borrower shall, at the request of the Lender, promptly pay any amount
expended by the Lender in connection with such performance or attempted
performance to the Lender, together with interest thereon at the Default
Interest Rate from and including the date of such expenditure to but excluding
the date such expenditure is paid in full.  Notwithstanding the foregoing, it is
expressly agreed that the Lender shall not have any liability or responsibility
for the performance of any obligation of the Borrower under this Agreement or
any other Loan Document.

ARTICLE XI

MISCELLANEOUS

Section 11.1          Expenses.  The Borrower hereby agrees to pay on demand:
(a) all costs and expenses of the Lender in connection with the preparation,
negotiation, execution, and delivery of this Agreement and the other Loan
Documents and any and all amendments, modifications, renewals, extensions, and
supplements thereof and thereto, including, without limitation, the reasonable
fees and expenses of legal counsel, advisors, consultants, and auditors for the
Lender, (b) all costs and expenses of the Lender in connection with any Default
and the enforcement of this Agreement or any other Loan Document, including,
without limitation, the fees and expenses of legal counsel, advisors,
consultants, and auditors for the Lender, (c) all transfer, stamp, documentary,
or other similar taxes, assessments, or charges levied by any Governmental
Authority in respect of this Agreement or any of the other Loan Documents, (d)
all costs, expenses, assessments, and other charges incurred in connection with
any filing, registration, recording, or perfection of any security interest or
Lien contemplated by this Agreement or any other Loan Document, and (e) all
other costs and expenses incurred by the Lender in connection with this
Agreement or any other Loan Document, any litigation, dispute, suit, proceeding
or action; the enforcement of its rights and remedies, protection of its
interests in bankruptcy, insolvency or other legal proceedings, including,
without limitation, all costs, expenses, and other charges (including the
Lender's internal charges) incurred in connection with evaluating, observing,
collecting, examining, auditing, appraising, selling, liquidating, or otherwise
disposing of the Collateral or other assets of the Borrower.

LOAN AGREEMENT - Page 29

--------------------------------------------------------------------------------




 

Section 11.2          INDEMNIFICATION.  (a) THE BORROWER SHALL INDEMNIFY THE
LENDER AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, AND AGENTS FROM, AND HOLD EACH OF THEM HARMLESS AGAINST,
ANY AND ALL LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS,
DISBURSEMENTS, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) TO
WHICH ANY OF THEM MAY BECOME SUBJECT WHICH DIRECTLY OR INDIRECTLY ARISE FROM OR
RELATE TO (A) THE NEGOTIATION, EXECUTION, DELIVERY, PERFORMANCE, ADMINISTRATION,
OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, (B) ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, (C) ANY BREACH BY THE BORROWER OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR OTHER AGREEMENT CONTAINED IN ANY OF THE
LOAN DOCUMENTS, (D) THE PRESENCE, RELEASE, THREATENED RELEASE, DISPOSAL,
REMOVAL, OR CLEANUP OF ANY HAZARDOUS MATERIAL LOCATED ON, ABOUT, WITHIN, OR
AFFECTING ANY OF THE PROPERTIES OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY OR
ANY OTHER OBLIGATED PARTY, (E) THE USE OR PROPOSED USE OF ANY LOAN OR LETTER OF
CREDIT, (F) ANY AND ALL TAXES, LEVIES, DEDUCTIONS, OR CHARGES IMPOSED ON THE
LENDER OR ANY OF THE LENDER'S CORRESPONDENTS IN RESPECT OF ANY LETTER OF CREDIT,
OR (G) ANY INVESTIGATION, LITIGATION, OR OTHER PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY THREATENED INVESTIGATION, LITIGATION, OR OTHER PROCEEDING,
RELATING TO ANY OF THE FOREGOING.  WITHOUT LIMITING ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER THIS SECTION SHALL BE
INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS, COSTS, AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS' FEES) ARISING OUT OF OR RESULTING FROM THE SOLE
CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON EXCLUDING, HOWEVER,
NEGLIGENCE IN THE PERFORMANCE OF, OR ADMINISTRATION UNDER THE LOAN DOCUMENTS. 
NOTWITHSTANDING THE FOREGOING, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ACTS
OR OMISSIONS ARISING OUT OF OR RESULTING FROM SUCH PERSON'S GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR FRAUD.

(b)               To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any indemnitee
under Section 11.2(a) above, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No indemnitee referred to in subsection (a) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

LOAN AGREEMENT - Page 30

--------------------------------------------------------------------------------




 

Section 11.3          Limitation of Liability.  Neither the Lender nor any
Affiliate, officer, director, employee, attorney, or agent of the Lender shall
have any liability with respect to, and the Borrower hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Borrower in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.  The Borrower hereby waives,
releases, and agrees not to sue the Lender or any of the Lender's Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.

Section 11.4          No Duty.  All attorneys, accountants, appraisers, and
other professional Persons and consultants retained by the Lender except for
gross negligence, willful misconduct or fraud, shall have the right to act
exclusively in the interest of the person who hired them and shall have no duty
of disclosure, duty of loyalty, duty of care, or other duty or obligation of any
type or nature whatsoever to any other Person.

Section 11.5          Lender Not Fiduciary.  The relationship between the
Borrower and the Lender is solely that of debtor and creditor, and the Lender
has no fiduciary or other special relationship with the Borrower, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between the Borrower and the Lender to be other than that of debtor
and creditor.

Section 11.6          Equitable Relief.  The Borrower recognizes that in the
event the Borrower fails to pay, perform, observe, or discharge any or all of
the Obligations, any remedy at law may prove to be inadequate relief to the
Lender.  The Borrower therefore agrees that the Lender, if the Lender so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

Section 11.7          No Waiver; Cumulative Remedies.  No failure on the part of
the Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power, or privilege under this Agreement preclude any other or
further exercise thereof or the exercise of any other right, remedy, power, or
privilege. The rights and remedies provided for in this Agreement and the other
Loan Documents are cumulative and not exclusive of any rights and remedies
provided by law.

Section 11.8          Successors and Assigns.  This Agreement is binding upon
and shall inure to the benefit of the Lender and the Borrower and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights, duties or obligations under this Agreement or the
other Loan Documents without the prior written consent of the Lender.

LOAN AGREEMENT - Page 31

--------------------------------------------------------------------------------




 

Section 11.9          Survival.  All representations and warranties made in this
Agreement or any other Loan Document or in any document, statement, or
certificate furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents, and no
investigation by the Lender or any closing shall affect the representations and
warranties or the right of the Lender to rely upon them. Without prejudice to
the survival of any other obligation of the Borrower hereunder, the obligations
of the Borrower under Sections 11.1 and 11.2 shall survive repayment of the Note
and termination of the Commitment.

Section 11.10      ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT, THE NOTE, AND
THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. 
The provisions of this Agreement and the other Loan Documents to which the
Borrower is a party may be amended or waived only by an instrument in writing
signed by the parties hereto.

Section 11.11      Notices.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or subject to the last sentence hereof electronic mail
address specified for notices below the signatures hereon or to such other
address as shall be designated by such party in a notice to the other parties. 
All such other notices and other communications shall be deemed to have been
given or made upon the earliest to occur of (i) actual receipt by the intended
recipient or (ii) (A) if delivered by hand or courier, when signed for by the
designated recipient; (B) if delivered by mail, four business days after deposit
in the mail, postage prepaid; (C) if delivered by facsimile when sent and
receipt has been confirmed by telephone; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of the last sentence below)
when delivered; provided, however, that notices and other communications
pursuant to Article II shall not be effective until actually received by the
Lender.  Electronic mail and intranet websites may be used only to distribute
only routine communications, such as financial statements and other information,
and to distribute Loan Documents for execution by the parties thereto, and may
not be used for any other purpose.

Section 11.12      Governing Law; Venue; Service of Process.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Texas and the applicable laws of the United States of America.  This Agreement
has been entered into in Dallas County, Texas, and it shall be performable for
all purposes in Dallas County, Texas.  Any action or proceeding against the
Borrower under or in connection with any of the Loan Documents may be brought in
any state or federal court in Dallas County, Texas.  The Borrower hereby
irrevocably (a) submits to the nonexclusive jurisdiction of such courts, and (b)
waives any objection it may now or hereafter have as to the venue of any such
action or proceeding brought in any such court or that any such court is an
inconvenient forum.  The Borrower agrees that service of process upon it may be
made by certified or registered mail, return receipt requested, at its address
specified or determined in accordance with the provisions of Section 11.11. 
Nothing herein or in any of the other Loan Documents shall affect the right of
the Lender to serve process in any other manner permitted by law or shall limit
the right of the Lender to bring any action or proceeding against the Borrower
or with respect to any of its property in courts in other jurisdictions.  Any
action or proceeding by the Borrower against the Lender shall be brought only in
a court located in Dallas County, Texas.

LOAN AGREEMENT - Page 32

--------------------------------------------------------------------------------




 

Section 11.13      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 11.14      Severability.  Any provision of this Agreement held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 11.15      Headings.  The headings, captions, and arrangements used in
this Agreement are for convenience only and shall not affect the interpretation
of this Agreement.

Section 11.16      Conflicts.  In the event of any conflict between this
Agreement and any other Loan Document, this Agreement will prevail.

Section 11.17      Participations; Etc.  The Lender shall have the right at any
time and from time to time to grant participations in, and sell and transfer,
the Obligations and any Loan Documents.  Each actual or proposed participant or
assignee, as the case may be, shall be entitled to receive all information
received by the Lender regarding the Borrower and its Subsidiaries, including,
without limitation, information required to be disclosed to a participant or
assignee pursuant to Banking Circular 181 (Rev., August 2, 1984), issued by the
Comptroller of the Currency (whether the actual or proposed participant or
assignee is subject to the circular or not).

Section 11.18      Construction.  The Borrower and the Lender acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower and the Lender.

Section 11.19      Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.

Section 11.20      WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF.

LOAN AGREEMENT - Page 33

--------------------------------------------------------------------------------




Section 11.21      Additional Interest Provision.  It is expressly stipulated
and agreed to be the intent of the Borrower and the Lender at all times to
comply strictly with the applicable Texas law governing the maximum rate or
amount of interest payable on the indebtedness evidenced by any Note, any Loan
Document, and the Related Indebtedness (or applicable United States federal law
to the extent that it permits the Lender to contract for, charge, take, reserve
or receive a greater amount of interest than under Texas law).  If the
applicable law is ever judicially interpreted so as to render usurious any
amount (a) contracted for, charged, taken, reserved or received pursuant to any
Note, any of the other Loan Documents or any other communication or writing by
or between the Borrower and the Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, (b) contracted
for, charged, taken, reserved or received by reason of the Lender's exercise of
the option to accelerate the maturity of any Note and/or any and all
indebtedness paid or payable by the Borrower to the Lender pursuant to any Loan
Document other than any Note (such other indebtedness being referred to in this
Section as the "Related Indebtedness"), or (c) the Borrower will have paid or
the Lender will have received by reason of any voluntary prepayment by the
Borrower of any Note and/or the Related Indebtedness, then it is the Borrower's
and the Lender's express intent that all amounts charged in excess of the
Maximum Lawful Rate shall be automatically canceled, ab initio, and all amounts
in excess of the Maximum Lawful Rate theretofore collected by the Lender shall
be credited on the principal balance of any Note and/or the Related Indebtedness
(or, if any Note and all Related Indebtedness have been or would thereby be paid
in full, refunded to the Borrower), and the provisions of any Note and the other
Loan Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if any Note has been paid in full before the
end of the stated term of any such Note, then the Borrower and the Lender agree
that the Lender shall, with reasonable promptness after the Lender discovers or
is advised by the Borrower that interest was received in an amount in excess of
the Maximum Lawful Rate, either refund such excess interest to the Borrower
and/or credit such excess interest against such Note and/or any Related
Indebtedness then owing by the Borrower to the Lender.  The Borrower hereby
agrees that as a condition precedent to any claim seeking usury penalties
against the Lender, the Borrower will provide written notice to the Lender,
advising the Lender in reasonable detail of the nature and amount of the
violation, and the Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to the Borrower or crediting such excess interest against
the Note to which the alleged violation relates and/or the Related Indebtedness
then owing by the Borrower to the Lender.  All sums contracted for, charged,
taken, reserved or received by the Lender for the use, forbearance or detention
of any debt evidenced by any Note and/or the Related Indebtedness shall, to the
extent permitted by applicable law, be amortized or spread, using the actuarial
method, throughout the stated term of such Note and/or the Related Indebtedness
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Note and/or the Related
Indebtedness does not exceed the Maximum Lawful Rate from time to time in effect
and applicable to such Note and/or the Related Indebtedness for so long as debt
is outstanding.  In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note and/or any of the Related
Indebtedness.  Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of the Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

LOAN AGREEMENT - Page 34

--------------------------------------------------------------------------------




Section 11.22      Ceiling Election.  To the extent that the Lender is relying
on Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on any such Note and/or any other portion of the Indebtedness, the
Lender will utilize the weekly ceiling from time to time in effect as provided
in such Chapter 303, as amended.  To the extent United States federal law
permits the Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, the Lender will rely on United States
federal law instead of such Chapter 303 for the purpose of determining the
Maximum Lawful Rate.  Additionally, to the extent permitted by applicable law
now or hereafter in effect, the Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to the
Borrower as provided by applicable law now or hereafter in effect.

Section 11.23      USA Patriot Act Notice, Etc.  The Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and each
other Obligated Party, which information includes the name and address of the
Borrower and each other Obligated Party and other information that will allow
the Lender to identify the Borrower and each other Obligated Party in accordance
with the Patriot Act.  In addition, the Borrower agrees to (a) ensure that no
Person who owns a controlling interest in or otherwise controls the Borrower or
any Subsidiary of the Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the OFAC,
the Department of the Treasury or included in any Executive Order, (b) not to
use or permit the use of proceeds of the Obligations to violate any of the
foreign asset control regulations of the OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, or cause its Subsidiaries to
comply, with the applicable laws.

LOAN AGREEMENT - Page 35

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

BORROWER:

HOME SOLUTIONS OF AMERICA, INC.


By: ______________________________________
            Jeff Mattich
            Chief Financial Officer

Address for Notices:
Home Solutions of America, Inc.
1500 Dragon Street, Suite B
Dallas, TX  75207
Phone No.:  (214) 623-8446
Fax No.:  (214) 333-9435
Attention:  Rick O'Brien
e-mail:  Rick@homcorp.com

LENDER:

TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION



By:                                                                              
            Ronald K. Baker
            Executive Vice President

Address for Notices:
2100 McKinney Avenue, Suite 900
Dallas, TX  75201
Phone No.:  (214) 932-6665
Fax No.:  (214) 932-6604
Attention:  Ronald K. Baker
e-mail:  ron.baker@texascapitalbank.com

 

 

LOAN AGREEMENT - Signature Page

 